USCA1 Opinion

	




          January 13, 1993                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 91-1363                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                  DANIEL F. AVERSA,                                Defendant, Appellant.                              _________________________          No. 91-1364                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                    VINCENT MENTO,                                Defendant, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                [Hon. Martin F. Loughlin, Senior U.S. District Judge]                                          __________________________                              _________________________          No. 91-1574                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                 WILLIAM J. DONOVAN,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                       [Hon. Shane Devine, U.S. District Judge]                                           ___________________                              _________________________                                        Before                                 Breyer, Chief Judge,                                         ___________                      Coffin and Bownes, Senior Circuit Judges,                                         _____________________                  Torruella, Selya, Cyr and Boudin, Circuit Judges.                                                    ______________                              _________________________               Robert V. Johnson II, for appellant Aversa.               ____________________               David A. Ross,  with whom Eaton, Solms,  McIninch & Phillips               _____________             __________________________________          was on brief, for appellant Mento.               Jonathan R. Saxe, with  whom Twomey & Sisti Law  Offices was               ________________             ___________________________          on brief, for appellant Donovan.               Peter E. Papps, First Assistant United States Attorney, with               ______________          whom Jeffrey  R. Howard, United  States Attorney, and  Richard A.               __________________                                __________          Friedman, Attorney, Department of Justice, were on brief, for the          ________          United States.                              _________________________                              _________________________                                   OPINIONS EN BANC                              _________________________                    SELYA, Circuit  Judge.  The government  charged each of                    SELYA, Circuit  Judge.                           ______________          these appellants with criminal violations of the Bank Records and          Foreign Transactions  Act (BRFTA), Pub.  L. No. 91-508,  84 Stat.          1114 (1970)  (codified  as  amended in  various  sections  of  12          U.S.C., 15 U.S.C., and 31 U.S.C.).  Appellant Donovan was charged          with,  and convicted  of,  failure to  file currency  transaction          reports (CTRs).   See 31 U.S.C.   5313 (1988).  Appellants Aversa                            ___          and Mento were  charged with, and convicted of,  structuring bank          deposits  to  avoid  triggering  currency  transaction  reporting          requirements.   See 31 U.S.C.    5324 (1988).  In  each case, the                          ___          underlying legal  requirement comprises part of  Subchapter II of          the BRFTA.  Subchapter II's criminal penalty provision, 31 U.S.C.             5322(a),   proscribes  only   "willful"   violations  of   the          subchapter's provisions.                    A panel of this  court initially heard Donovan's appeal          and  decided it adversely to  him.  We  subsequently withdrew the          panel opinion  and granted  rehearing en banc,  consolidating the          appeal  with appeals involving Aversa and Mento, so that we might          settle  the meaning of the  term "willful" as  used in Subchapter          II.1   The en banc  court now affirms  Donovan's conviction while          vacating  the other  convictions  and remanding  those cases  for          further proceedings.                                        ____________________               1The   government   filed   cross-appeals  challenging   the          relatively mild sentences imposed  on Mento and Aversa.   In view          of our disposition  of the issue  before the en  banc court,  the          cross-appeals  (Nos. 91-1615 and  91-1616) are moot.   They will,          therefore, be dismissed without prejudice.                                          3          I. BACKGROUND          I. BACKGROUND                    These cases  originated in different ways  and traveled          different  paths to reach our doorstep.  We sketch the background          and then frame the common issue that all three appeals present.                                     A. Donovan.                                     A. Donovan.                                     __________                    Donovan, the president  and chief executive  officer of          Atlantic  Trust  Company, a  Boston-based  financial institution,          moonlighted as a  real estate  developer.  A  friend, Dr.  Edward          Saba,  gave  Donovan  substantial  sums of  cash  to  deposit  at          Atlantic Trust for eventual investment in a New Hampshire housing          subdivision.   Eschewing Atlantic  Trust's standard  protocol for          routing  deposits through  tellers, Donovan  personally deposited          Saba's  money  in  five  chunks  of  $30,000,  $92,000,  $30,000,          $55,000, and $30,000, respectively.  Donovan made the deposits at          various  times  between  March  13,  1987  and  April  21,  1987.          Although  Donovan  was the  bank's legal  compliance officer    a          status which presumptively suggests his  familiarity with banking          laws    he  did  not  prepare CTRs  for  any of  these  deposits.          Indeed, Donovan  fended off his subordinates'  concerns about the          unorthodox way he was handling Saba's cash.                    At trial, Donovan admitted that he was aware of the law          requiring him to file CTRs for cash  deposits of $10,000 or more,          but  insisted that  he mistakenly  believed Saba's  deposits came          within  one  of  the  law's  exemptions.2    The  district  court                                        ____________________               2"Deposits  or  withdrawals  of currency  from  an  existing          account by an established  depositor who . . .  operates a retail          type of  business" are  exempted from the  reporting requirements                                          4          instructed  the jury that it was the government's burden to prove          Donovan "knowingly"  and "willfully"  failed to  file CTRs.   The          court twice explained these elements (once during the main charge          and once in answering an inquiry during jury deliberations):                         An act or a  failure to act is knowingly                    done   if  it   is   done   voluntarily   and                    intentionally and  not because of  mistake or                    accident or other innocent reason.  An act or                    a failure  to act  is done willfully  if done                    voluntarily  and  intentionally and  with the                    specific  intent  to  do  something  the  law                    forbids,  that is  to  say with  bad purpose,                    either to disobey or disregard the law.          Despite Donovan's importuning, the district court refused to tell          the jury that any  mistake by Donovan, regardless of  its nature,          would necessitate acquittal.  The jury found Donovan guilty.                                 B. Aversa and Mento.                                 B. Aversa and Mento.                                 ___________________                    Aversa  and  Mento  were  partners  in  a  real  estate          business.  In January 1989, they sold a parcel of land, splitting          the proceeds.  At the time, Aversa's marriage was foundering.  In          order  to conceal his share of  the profits from his wife, Aversa          asked  Mento to  deposit the  receipts in  Mento's personal  bank          account  rather than  in  the partners'  joint business  account.          Mento  agreed.    Aversa  signed a  statement  acknowledging  his          responsibility  for one-half of the funds  to insulate Mento from          potentially adverse tax consequences.                    Mento  and Aversa  knew that  Mento's bank  was legally          required  to file  CTRs  for all  deposits  of $10,000  or  more.                                        ____________________          under  31 C.F.R.     103.22(b)(2)(i) (1987).    Donovan does  not          contend  that  Saba was  an exempt  customer  under this,  or any          other, section of the regulations.                                          5          Fearing  that  the  resultant  paper trail  might  obviate  their          efforts  to hide the cash  from Mrs. Aversa,  the defendants made          serial deposits and withdrawals in sums under $10,000.   Although          both  men admitted that they knew about the CTR requirement, they          claimed to be unaware that structuring bank transactions, even if          designed to  avoid causing the  bank to file  CTRs, was  itself a          crime.                    Following the  return  of indictments,  the  government          moved  in   limine  to  prevent  the   introduction  of  evidence                 __   ______          supporting the defendants' mistake-of-law theory.  Judge Loughlin          granted  the motion.  Aversa then pled guilty to structuring, but          did so  conditionally, see Fed.  R. Crim. P.  11(a)(2), reserving                                 ___          his mistake-of-law defense  for appeal.   Mento opted for  trial.          At  the  trial,  the   district  court,  over  timely  objection,          instructed  the jury  that mistake  of law was  not a  defense to          structuring.  The jury found Mento guilty.                                C. The En Banc Issue.                                C. The En Banc Issue.                                ____________________                    Although these appellants breached different regulatory          provisions  of  Subchapter  II,  each  was  convicted  under  the          subchapter's criminal  penalty provision,  31 U.S.C.    5322, and          each  raised a mistake-of-law defense.   We convened  the en banc          court specifically to  examine the efficacy  of such defenses  in          the CTR  and  antistructuring contexts.    At bottom,  this  task          requires us to elucidate the state of mind that Congress required          when it limited such violations to willful misconduct.          II. DISCUSSION          II. DISCUSSION                                          6                    We  begin with  an analysis  of the  governing statute,          exploring its interstices  and explicating its meaning.   We then          proceed to tackle the knotty mens rea questions that confront us.                                       ____ ___                               A. The Statutory Scheme.                               A. The Statutory Scheme.                               _______________________                    In 1970, concerned about the ease with which criminals,          particularly drug traffickers,  were able to  exchange ill-gotten          profits for "clean"  money, Congress  enacted the  BRFTA.   Among          other things,  Subchapter II  delegated to the  Secretary of  the          Treasury  (the   Secretary)  the  power  to   require  banks  and          individuals to  file CTRs with the Internal  Revenue Service when          cash  changed  hands.3    See,  e.g.,  31 U.S.C.     5313.    The                                    ___   ____          Secretary  did not  exercise  his delegated  power in  respect to          individuals, but  required banks  to file CTRs  when transactions          involved $10,000 or more.  See 31 C.F.R.   103.22(a)(1) (1989).                                     ___                    Although Subchapter II's transaction report requirement          expanded the armamentarium of  federal law enforcement agents, it          was too easily circumvented.   Individuals who wished to  avoid a          paper trail for  any reason  could simply segment  large sums  of          money  into several  transactions of  less than  $10,000.   In an          apparent   effort  to   plug  this  loophole,   Congress  amended                                        ____________________               3Subchapter II has a  number of other regulatory provisions,          including  reporting  requirements  for importing  and  exporting          currency and for foreign currency transactions.  See 31 U.S.C.                                                              ___          5313-17.  Congress did  not require that an individual  be guilty          of  some related  infraction  (say, drug  trafficking) before  he          could run afoul of these  currency regulations.  Rather, Congress          provided  that individuals who  violate the  currency regulations          while  involved in some other criminal  activity are eligible for          harsher penalties than those who violate the currency regulations          alone.  Compare 31 U.S.C.   5322(a) with 31 U.S.C.   5322(b).                  _______                     ____                                          7          Subchapter II  in  1986.   Pub.  L. No.  99-570,  100 Stat.  3207          (1986),  codified at 31 U.S.C.    5324.   The new antistructuring                   ________ __          provision  limited  an  individual's  ability to  dodge  the  CTR          requirement.4  At  the time, Congress considered, but decided not          to  alter, section  5322's  criminal provisions.   Thus,  section          5322,  which  criminalizes   conduct  undertaken  by   a  "person          willfully violating  [subchapter II  or a regulation  promulgated          under Subchapter II]," applies  to the antistructuring section as          well as to  the balance  of Subchapter II.   Although  appellants          stand convicted of different offenses   Donovan was found  guilty                                        ____________________               4The amendment read in pertinent part:                    No person  shall for  the purpose  of evading                    the reporting requirements of section 5313(a)                    with respect to such transaction --                                         . . .                         (3)   structure    or   assist   in                         structuring,    or    attempt    to                         structure or assist in structuring,                         any  transaction  with one  or more                         domestic financial institutions.          31 U.S.C.     5324.   The  regulations implementing  the  statute          explained that:                    a person  structures  a  transaction  if  that  person,                    acting alone, or in conjunction with,  or on behalf of,                    other persons,  conducts or attempts to  conduct one or                    more transactions in currency, in any amount, at one or                    more financial  institutions, on  one or more  days, in                    any manner,  for the  purpose of evading  the reporting                    requirements . . . .  "In any manner" includes, but  is                    not  limited to, the breaking  down of a  single sum of                    currency exceeding $10,000 into smaller sums, including                    sums  at  or  below  $10,000,   or  the  conduct  of  a                    transaction,  or  series   of  currency   transactions,                    including transactions at or below $10,000.          31 C.F.R.   103.11(n) (1989).                                          8          of  violating the  CTR provision while  the other  two appellants          were convicted of  structuring infractions   they  all argue that          section 5322's  willfulness requirement  means that, to  be found          guilty,  they must  have  intentionally traversed  a known  legal          duty.  Consequently, they press  a subjective standard of  intent          and  asseverate that  mistake  of law  necessarily constitutes  a          complete defense to the charges laid against them.                    The government takes a diametrically opposite view.  It          contends that, because Congress made  no express provision to the          contrary, ignorance of the law cannot  serve as a defense to  the          instant charges.  See generally United States v. Dotterweich, 320                            ___ _________ _____________    ___________          U.S. 277, 284 (1943) (holding that consciousness of wrongdoing is          not necessary for conviction).  The government's position derives          some  support  from  an  array  of  appellate  cases  which  have          disallowed   mistake-of-law   defenses   in   the   transactional          structuring milieu.   See, e.g.,  United States  v. Ratzlaf,  976                                ___  ____   _____________     _______          F.2d 1280, 1283  (9th Cir.  1992); United States  v. Caming,  968                                             _____________     ______          F.2d 232,  238-39 (2d Cir.), cert. denied, 113 S. Ct. 416 (1992);                                       _____ ______          United  States v.  Gibbons, 968  F.2d 639,  644 (8th  Cir. 1992);          ______________     _______          United  States  v. Rogers,  962 F.2d  342,  344 (4th  Cir. 1992);          ______________     ______          United  States v. Brown, 954  F.2d 1563, 1568  (11th Cir.), cert.          ______________    _____                                     _____          denied, 113 S. Ct. 284 (1992); United States v. Dashney, 937 F.2d          ______                         _____________    _______          532, 538 (10th Cir.), cert. denied, 112 S. Ct. 402 (1991); United                                _____ ______                         ______          States v.  Scanio, 900  F.2d 485,  490 (2d Cir.  1990).   For the          ______     ______          reasons discussed below, we  think these cases read  section 5322          in an overly malleable manner.                                           9                            B. Mens Rea:  CTR Violations.                            B. Mens Rea:  CTR Violations.                            ____________________________                    We  start  by  analyzing  the mens  rea  required  with                                                  ____  ___          respect to CTR violations.  Under the criminal penalty provision,          31  U.S.C.   5322, violations, to be culpable, must be "willful."          The Court  has long recognized  that willful  "is a word  of many          meanings,  its  construction   often  being  influenced   by  its          context."  Spies v. United States, 317 U.S. 492, 497 (1943).  See                     _____    _____________                             ___          generally  Note, An  Analysis of  the  Term "Willful"  in Federal          _________        ________________________________________________          Criminal Statutes, 51 Notre Dame L. Rev. 786, 786-87 (1976).          _________________                    Courts   have  coalesced  around  four  definitions  of          willfulness.  The first,  which is most closely aligned  with the          government's theory here, simply equates "willful" with "knowing"          (i.e.,  so long as the defendant is  aware of his conduct and the           ____          nature of his circumstances,  no more is necessary).   See, e.g.,                                                                 ___  ____          United States v. McCalvin,  608 F.2d 1167, 1171 (8th  Cir. 1979);          _____________    ________          see  also  American Law  Institute,  Model Penal  Code    2.02(8)          ___  ____                            _________________          (1985).5   The second  definition of willfulness,  which is  most                                        ____________________               5An exchange between Judge Learned Hand and the reporter for          the Model Penal Code,  Professor Herbert Wechsler, indicates that          the Code's principal architects thought that the term "willfully"          added very little to statutory meaning:                    Judge Hand:   [Willfully  is] an awful  word!                    Judge Hand                    It  is one of the most troublesome words in a                    statute that I know.   If I were to  have the                    index  purged, "wilful"  would  lead all  the                    rest  in spite of its being at the end of the                    alphabet.                    Professor Wechsler:  I  agree with you  Judge                    Professor Wechsler                    Hand,  and I  promise you  unequivocally that                    the word will never be used in the definition                    of any offense  in the Code.  But  because it                    is such a  dreadful word and so common in the                                          10          closely aligned with appellants' position, has its roots in  tax-          crime  cases.    This   approach  equates  willfulness  with  the          violation  of a known  legal duty.   See,  e.g., Cheek  v. United                                               ___   ____  _____     ______          States,  111 S. Ct. 604, 610 (1991) (discussed infra Part II(D)).          ______                                         _____          To our knowledge, no court of appeals has applied either of these          first  two definitions  across the  board in connection  with the          entire array of Subchapter II violations.                    Several courts,  however, have taken a  hybrid approach          to the issue  of willfulness  in the purlieus  of Subchapter  II.          This approach is marked by its protean quality.  Depending on the          language  of  each  particular  regulatory  provision,  the  word          "willfully"  as  used  in section  5322  takes  on  a variety  of          meanings,  allowing mistake of law as a defense to certain crimes          and not to others.  This viewpoint is best typified by Scanio and                                                                 ______          its progeny.  See Scanio, 900 F.2d at 490 (permitting mistake-of-                        ___ ______          law defense as to  some currency-related crimes while prohibiting          such a defense vis-a-vis other currency-related crimes); see also                                                                   ___ ____          cases collected supra at p. 9.                          _____                    We  think that  all three  of these  definitions create          needless problems.    The  government's  theory  undervalues  the          statute's  language by reading willfulness as if it were simply a                                        ____________________                    regulatory  statutes, it seemed  to me useful                    to superimpose some norm of meaning on it.          American  Law Institute,  Model Penal  Code    2.20, at  249 n.47                                    _________________          (1985).                                          11          synonym for  general intent.6   In contrast,  appellants' theory,          if applied across the  board, would allow all mistakes of law, no          matter   how   unreasonable,  to   serve   as   bucklers  against          prosecution,  and,  in the  bargain,  would  vitiate the  general          principle that  "deliberate ignorance and  positive knowledge are          equally  culpable."  United States  v. Jewell, 532  F.2d 697, 700                               _____________     ______          (9th  Cir.),  cert. denied,  426 U.S.  951  (1976).   Last, while                        _____ ______          Scanio   and  its   progeny  adopt   a  flexible   definition  of          ______          willfulness,  they  neither  speak  to   the  mens  rea  for  CTR                                                        ____  ___          violations  nor answer  the  critical question  of how  differing          definitions can attach to a single usage  of an operative term in          a single statutory section.                    For  our  part, we  take yet  a  fourth tack     a tack          adumbrated by the course we  set in United States v. Bank  of New                                              _____________    ____________          England,  821 F.2d  844 (1st  Cir.), cert.  denied, 484  U.S. 943          _______                              _____  ______          (1987).    In  that case,  we  plotted  the intersection  between          section  5322's  willfulness  criterion  and section  5313's  CTR          requirements.  See id. at 854-59.  Bank of New England had failed                         ___ ___          to  prepare  CTRs  when   a  customer  repeatedly  withdrew  cash          aggregating  over  $10,000  by  means of  multiple  checks,  each          written for slightly  under $10,000.  The bank argued that it had          not  engaged in willful misconduct because it had not "violated a                                        ____________________               6It is a common rule of statutory interpretation that courts          must  give effect  to legislative  terms wherever possible.   See                                                                        ___          Gade  v. National Solid Wastes Management Ass'n, 112 S. Ct. 2374,          ____     ______________________________________          2384  (1992);  United States  v. Menasche,  348 U.S.  528, 538-39                         _____________     ________          (1955).  We  cite this  familiar tenet because  there would  have          been  no need for Congress to include the term "willfully" at all          if the government's reading of section 5322 were accurate.                                          12          known  legal duty."   Id. at  856.   We rejected  the bank's plea                                ___          because  the   evidence  revealed   that  the   bank's  professed          unawareness about whether  the reporting requirements applied  to          the  transactions   was  a  product  of   the  bank's  deliberate          blindness.  See id. at 856, 857.                      ___ ___                    Our opinion in Bank of New England is not pathbreaking;                                   ___________________          it  merely represents  a particularized  application of  the rule          defenestrating  mistake-of-law  defenses  when  the  mistakes  in          question result from intentional or reckless disregard of a legal          duty.  See  McLaughlin v. Richland Shoe  Co., 486 U.S.  128, 133,                 ___  __________    __________________          135  n.13  (1988) (willfulness  may  be  shown either  by  actual          knowledge or  by "reckless disregard  for the  matter of  whether          [defendant's]  conduct  was prohibited  by  the statute");  Trans                                                                      _____          World  Airlines, Inc. v.  Thurston, 469  U.S. 111,  126-28 (1985)          _____________________     ________          (similar);  see also Bank of  New England, 821  F.2d at 886 ("the                      ___ ____ ____________________          Supreme Court  has endorsed  defining willfulness, in  both civil          and  criminal contexts, as 'a disregard for the governing statute          and an  indifference to its requirements'")  (quoting Trans World                                                                ___________          Airlines, 469 U.S. at 127).          ________                    We adhere today to the teachings of Bank of New England                                                        ___________________          and build upon that foundation.   We believe that, in respect  to          alleged violations of the  BFTRA's CTR provisions, section 5322's          willfulness criterion  demands that  the government  prove either          the violation of a  known legal duty or the reckless disregard of          the  same.  See  Bank of New England,  821 F.2d at  866.  We move                      ___  ___________________          forward  from that point,  therefore, to consider  a question not                                          13          present in Bank of New England:  the significance of section 5322                     ___________________          in the antistructuring context.                   C. Willful Structuring:  One Word, One Meaning.                   C. Willful Structuring:  One Word, One Meaning.                   ______________________________________________                    Section  5322 provides criminal  sanctions for both CTR          and  structuring  offenses.    As  we  determine   the  mens  rea                                                                  ____  ___          requirement  for the latter group of crimes, it is axiomatic that          the plain words and  structure of the statute must  be paramount.          See,  e.g.,  Pennsylvania Dep't of Pub. Welfare v. Davenport, 495          ___   ____   __________________________________    _________          U.S. 552, 557-58  (1990); Stowell v.  Ives, 976 F.2d 65,  69 (1st                                    _______     ____          Cir.  1992).  Ordinarily, "identical terms within an Act bear the          same meaning."  Estate of Cowart v.  Nicklos Drilling Co., 112 S.                          ________________     ____________________          Ct. 2589, 2596 (1992);  accord Sullivan v. Stroop, 496  U.S. 478,                                  ______ ________    ______          484  (1990).   In the  case at  hand, the  Cowart  presumption is                                                     ______          particularly strong.   We explain briefly.                    While  courts have  found on  infrequent occasion  that          Congress intended a word to have different connotations when used          in different  provisions of  the same Act,  see, e.g.,  Greenwood                                                      ___  ____   _________          Trust  Co. v.  Massachusetts, 971  F.2d 818,  830 n.10  (1st Cir.          __________     _____________          1992), petition for cert.  filed, 61 U.S.L.W. 3382 (U.S.  Nov. 4,                 ________ ___ _____  _____          1992) (No. 92-794);  New Eng. Tel.  & Tel. Co.  v. Public  Utils.                               _________________________     ______________          Comm'n, 742  F.2d 1,  8 (1st Cir.  1984), cert. denied,  476 U.S.          ______                                    _____ ______          1174 (1986),  those instances  almost always  involve, at a  bare          minimum, multiple uses  of a  term or phrase  within a  panoramic          statutory  scheme.   Here,  however,  we  are  not  dealing  with          repetitions of a word at diverse points in a statute,  but with a          single word  in a  single statutory section.   Ascribing  various                                          14          meanings  to a single  iteration of a  single word    reading the          word  differently for  each code  section to  which it  applies            would  open Pandora's  jar.   If  courts  can render  meaning  so          malleable, the  usefulness of  a single  penalty provision for  a          group  of  related  code  sections will  be  eviscerated  and, by          extension,  almost any  code section  that references a  group of          other  code  sections  would become  susceptible  to individuated          interpretation.                    Furthermore, if Congress wanted  the purposive mens rea                                                                   ____ ___          in  the antistructuring  statute to stand  alone, it  had several          simple  options.    It  could,   for  example,  have  placed  the          antistructuring provision somewhere other than in Subchapter  II,          or amended the criminal sanctions provision to except structuring          violations.7   It exercised none of the available options.  Thus,          absent  powerful  evidence to  the  contrary,  we believe  courts          should presume that Congress intended the mens rea set by section                                                    ____ ___          5322  to  apply  in equal  measure  to  both  CTR violations  and          structuring offenses.                    We  recognize,  of course,  that  notwithstanding these          problems,   several  other   courts  have  scuttled   the  Cowart                                                                     ______          presumption  and  read  the  word  "willfully"  in  section  5322          differently  as  it applies  to  breaches  of different  currency          regulations.  Compare, e.g., Brown, 954 F.2d at 1568 (ruling that                        _______  ____  _____                                        ____________________               7In  fact,  Congress chose  precisely  this  course for  the          provision requiring reports on  foreign currency transactions, 31          U.S.C.     5315,  leaving  only  civil  penalties  available  for          enforcement of that provision.  See 31 U.S.C.   5322(a)-(b).                                            ___                                          15          knowledge of the antistructuring law was not required to ground a          structuring conviction) and Scanio, 900  F.2d at 490 (same) with,                                  ___ ______                          ____          e.g., United States v. Eisenstein, 731 F.2d 1540, 1543 (11th Cir.          ____  _____________    __________          1984)  (upholding mistake-of-law defense  for currency import and          export violations) and United States v. Dichne, 612 F.2d 632, 636                             ___ _____________    ______          (2d Cir. 1979) (similar), cert. denied, 445 U.S. 928 (1980).  See                                    _____ ______                        ___          also Dashney,  937 F.2d at 539-40 (declaring mistake of law to be          ____ _______          a  defense in respect to violations of currency import and export          regulations  but not  in respect  to structuring  offenses).   To          warrant  redefining "willfully"  from crime  to crime  within the          same  statute,  these  courts  generally  attempt to  distinguish          antistructuring   regulations   from,  say,   currency  importing          regulations,  on the  basis of  the "reasonable  probability that          knowledge  [of the  law] might  be obtained"  more easily  in the          former situation  than in the  latter.  Scanio,  900 F.2d at  490                                                  ______          (citation omitted).                    We must  respectfully disagree with these  courts.  The          distinction  that   they  draw   simply  does  not   justify  the          transmogrification  of  the  word  "willfully"  into  a statutory          chameleon.   We are, moreover, particularly  chary about adopting          so pleochroic an approach  in light of the more  consistent, less          complicated alternative offered  in Bank of New England, 821 F.2d                                              ___________________          at  856.  That alternative, which derives great vitality from the          Supreme Court's  language, see McLaughlin, 486 U.S. at 133; Trans                                     ___ __________                   _____          World  Airlines,  469 U.S.  at  126, provides  a  fair, workable,          _______________          mistake-of-law  defense  to  those  accused  of  currency-related                                          16          crimes and at  the same time ensures that  defendants who know of          the  law's requirements  in a  general sense,  but recklessly  or          intentionally fail to investigate  the legality of structuring or          other proscribed activity, will be found guilty.                    We hold, therefore, that  the plain language of section          5322 governs;  that the  unitary willfulness standard  of section          5322  should  be  given  an  identical meaning  with  respect  to          structuring  and   CTR  violations;8  and  that,   therefore,  an                                        ____________________               8Because this issue is susceptible to resolution in terms of          the plain meaning and structure of the statute, we need not probe          the  legislative history.   See  United States v.  Charles George                                      ___  _____________     ______________          Trucking  Co.,  823 F.2d  685, 688  (1st  Cir. 1987)  (one should          _____________          "resort to the  legislative history and  other aids of  statutory          construction only  when the literal  words of the  statute create          ambiguity or  lead to an unreasonable  interpretation") (citation          and   internal  quotation  marks  omitted);  accord  Barnhill  v.                                                       ______  ________          Johnson, 112 S.  Ct. 1386, 1391 (1992); Stowell, 976  F.2d at 69.          _______                                 _______          We note in passing, however,  that while the legislative  history          with regard to section 5322 and the antistructuring amendments in          no  way contradicts  our  analysis of  how  the word  "willfully"          should  be  construed,  this  is   yet  another  case  where  the          legislative history of  a statute "is  more conflicting than  the          text is ambiguous."   Wong Yang Sung v. McGrath,  339 U.S. 33, 49                                ______________    _______          (1950).                    The report  issued by  the House of  Representatives in          conjunction with  the bill which included  the criminal sanctions          section now codified as 31 U.S.C.   5322 merely recapitulated the          Act's criminal  provisions.  And,  although the House  and Senate          issued seventeen  reports dealing  with a salmagundi  of proposed          bills,  features of  which  were amalgamated  into the  Anti-Drug          Abuse  Act of 1986 (the bill  which contained the antistructuring          provision now codified  as 31 U.S.C.   5324), there  was no House          or Senate  report accompanying  the Act.   See 1986  U.S.C.C.A.N.                                                     ___          5393  (noting  the  absence  of  a  report  but  listing  related          reports).   To be  sure, the House  considered    and rejected             several alterations  to section 5322 that would  have changed the          term "willfully"  to "knowingly."   See, e.g., H.R.Rep.  No. 855,                                              ___  ____          99th  Cong.,  2d  Sess.  7,  27  (1986).    The  Senate  likewise          considered  legislation  designed  to  make  section   5322  read          "knowingly"  instead of "willfully."  See S. 2683, 99th Cong., 2d                                                ___          Sess.  (1986).    The purpose  of  this  proposed  change was  to          eliminate the possibility  of antistructuring liability  premised                                          17          unintentional, non-reckless mistake of  law is a complete defense          to a structuring charge.                           D. Willfulness in the Tax Code.                            D. Willfulness in the Tax Code.                           ______________________________                    In an effort  to read  the word "willfully"  in a  more          charitable  manner, all  three appellants  urge that  the Court's          recent decision in United States v. Cheek, 111 S. Ct. 604 (1991),                             _____________    _____          signifies that  federal courts  should apply a  purely subjective          standard to virtually all white-collar crimes that require a mens                                                                       ____          rea of willfulness as an element of the offense.  Such a standard          ___          differs from the standard we endorse today because it would allow          mistakes born  of intentional  or reckless ignorance  to insulate          defendants from  criminal liability.   Donovan's case illustrates          the practical effect  of this  suggestion:  had  the trial  judge          defined willfulness  exclusively in terms of  a subjective intent          to  disobey the law, the jury might have exonerated the defendant          on  the basis  of  a genuine,  albeit reckless,  misunderstanding          about the law's requirements.                    We do not  think that  Cheek can carry  the cargo  that                                           _____                                        ____________________          upon "reckless  disregard" of the law.   See S. Rep.  No. 99-433,                                                   ___          99th Cong., 2d Sess. 1, 8 (1986).  The amendment failed.                    We see no point in reciting additional  book and verse.          The  most serviceable  conclusion  that  can  be woven  from  the          language   in   the  sundry   reports   attached   to  ultimately          unsuccessful legislation  is that,  during the extended  drafting          and redrafting of various bills respecting currency transactions,          Congress,  or at least some of its members, reconsidered the mens                                                                       ____          rea  of section 5322, assessed its relationship with the proposed          ___          antistructuring provision, and elected not to act.                                          18          appellants load  upon it.9  Cheek  was a criminal tax  case.  The                                      _____          Court  noted that the term  "willfully," as used  in criminal tax          statutes, had long been interpreted "as carving out  an exception          to the traditional  rule" that  ignorance of the  law affords  no          defense  to a  criminal prosecution.   Id.  at 609.   Nowhere  in                                                 ___          Cheek,  or in  the  Court's earlier  opinions involving  criminal          _____          prosecutions  under  the tax  laws, see,  e.g., United  States v.                                              ___   ____  ______________          Pomponio, 429  U.S.  10 (1976)  (per  curiam); United  States  v.          ________                                       ______________          Bishop, 412 U.S. 346  (1973); United States v. Murdock,  290 U.S.          ______                        _____________    _______          389  (1933), is  there any  indication that  courts should  use a          purely  subjective standard in  evaluating state-of-mind defenses          under other federal statutes.  Rather, the Cheek Court repeatedly                                                     _____          qualified its discussion of the point by referring to the special          context   criminal tax prosecutions   from  whence the discussion          proceeded.   See,  e.g., Cheek,  111  S. Ct.  at 609,  610.   The                       ___   ____  _____          Court's earlier opinions  stressed the  same point.   See,  e.g.,                                                                ___   ____          Pomponio, 429 U.S. at 12 & n.3; Bishop, 412 U.S. at 360-61.  This          ________                        ______          repeated qualification makes  clear that the Court  has crafted a          narrow  exception,  limited to  tax  cases,  in which  subjective          mistake of law can constitute an absolute defense.                    Such   a   conclusion   coheres  with   our   long-held                                        ____________________               9Our dissenting brother suggests  that it is unnecessary for          us to discuss the range of Cheek.   See post at 33.  We disagree.                                     _____    ___ ____          If  the Cheek rationale extended beyond the boundaries of the tax                  _____          code,  as appellants  claim it  does, the  result we  reach today          would be altered, at least as  to appellant Aversa.  Moreover, it          is  essential  to any  careful  understanding  of section  5322's          willfulness  standard  that we  consider,  and  account for,  the          Court's explication of  a parallel problem arising under  the tax          code.                                          19          understanding of the  tax-crime exception.   In United States  v.                                                          _____________          Aitken,  755  F.2d  188  (1st Cir.  1985),  we  acknowledged  the          ______          uniqueness of the tax  statutes' mens rea requirements.   See id.                                           ____ ___                 ___ ___          at 193 ("That internal  revenue reporting and filing requirements          are  an enclave  apart  is  recognized.").    We  read  Cheek  as                                                                  _____          confirming and fortifying the stance that we took in Aitken.                                                               ______                    Moreover,  and finally,  the  rationales  supporting  a          subjective mistake-of-law defense in tax-crime cases do not apply          to laws and regulations of the kind at issue here.  As the Second          Circuit noted, "[o]ne  of the most esoteric  areas of the  law is          that  of  federal  taxation.   It  is  replete  with  'full-grown          intricacies,'  and it is rare that a 'simple, direct statement of          the law can be  made without caveat.'"   United States v.  Regan,                                                   _____________     _____          937  F.2d 823, 827 (citation omitted), modified, 946 F.2d 188 (2d                                                 ________          Cir. 1991), cert. denied,  112 St. Ct. 2273 (1992).   The federal                      _____ ______          tax  code is not only enormous, detailed, and technical, but also          interrelated and highly nuanced.  Simply reading the words of the          tax  code does  not  always reveal  the  line between  legal  and          illegal conduct.  And for over sixty years, the Supreme Court has          held that  Congress does not intend to  punish those who, in good          faith, stray past that line.                    For  these reasons, we join  the courts of appeals that          have   found  the   Cheek  doctrine   inapplicable  to   criminal                              _____          prosecutions  under the  currency reporting  laws.10   See, e.g.,                                                                 ___  ____                                        ____________________               10Attempts to  expand Cheek's  horizons have  been regularly                                     _____          rejected  in  most other  contexts as  well.   See,  e.g., United                                                         ___   ____  ______          States v. Hollis, 971 F.2d 1441, 1451 (10th Cir. 1992) (rejecting          ______    ______                                          20          United  States v. Beaumont, 972  F.2d 91, 94-95  (5th Cir. 1992);          ______________    ________          Brown, 954 F.2d at  1569 n.2; Caming, 968  F.2d at 241;  Dashney,          _____                         ______                     _______          937  F.2d at 539-40.  The currency statutes are comparatively few          in number, target a much narrower range of conduct, and under the          current  regulations affect a  considerably smaller constituency.          The  regulatory  scheme,  overall,   is  not  intricate  or  even          especially subtle.  We  think these distinctions are dispositive.          Accordingly, we  reaffirm Aitken  and continue to  hold that  the                                    ______          Cheek  exception is restricted to  tax crimes.   In a prosecution          _____          brought under  Subchapter II, as we have  explained, the criminal          intent required for conviction is either the violation of a known          legal  duty or  reckless  disregard of  the  law.   Consequently,          appellants' requests  for the application of  a wholly subjective          standard were properly denied by Judges Loughlin and Devine.          III. APPLYING THE LAW          III. APPLYING THE LAW                    All that remains  is for us to apply the  fruits of our          analysis to each appellant's situation.                                     A.  Donovan.                                     A.  Donovan.                                     ___________                    In Donovan's case, the  trial judge instructed the jury          that Donovan's actions were willful if he had the "bad purpose to                                        ____________________          extension  of Cheek to loan fraud context); United States v. Gay,                        _____                         _____________    ___          967  F.2d  322, 327  (9th Cir.)  (same;  mail fraud  case), cert.                                                                      _____          denied, 113 S. Ct. 359 (1992); United States v.  Chaney, 964 F.2d          ______                         _____________     ______          437, 446 n.25  (5th Cir.  1992) (same; bank  fraud case);  United                                                                     ______          States v.  Dockray, 943 F.2d 152, 156 (1st Cir. 1991) (same; mail          ______     _______          and wire fraud prosecution).  A few courts, however, particularly          those  faced  with cases  involving  the  willful destruction  of          government property,  have applied  a Cheek-like standard.   See,                                                _____                  ___          e.g.,  United  States v.  Mills, 835  F.2d  1262, 1265  (8th Cir.          ____   ______________     _____          1987); United States  v. Moylan,  417 F.2d 1002,  1004 (4th  Cir.                 _____________     ______          1969), cert. denied, 397 U.S. 910 (1970).                 _____ ______                                          21          disobey  or to disregard  the law."   While Judge Devine  did not          give  the   exact  instruction   which  Donovan   requested,  the          instruction he gave was almost identical to the instruction which          we approved for CTR  violations in Bank of New  England, 821 F.2d                                             ____________________          at 855.  Moreover, Donovan's requested instruction focused on bad          motive    and the Cheek  Court made clear  that a showing  of bad                            _____          motive is more  restrictive than necessary,  even under the  tax-          crime standard.  See Cheek, 111 S. Ct. at 610; see also Pomponio,                           ___ _____                     ___ ____ ________          429  U.S.  at 13.    Finally, the  judge  allowed the  parties to          introduce  evidence  pertaining   to  Donovan's  state  of   mind          regarding the law and the facts.                    The  trial court   which, in  instructing the jury, had          no obligation to  parrot the precise  language favored by  either          side   gave  a charge  that, viewed in  its entirety,  adequately          explained  the legal  issues, including  every legitimate  theory          upon which Donovan's defense  could rest.  No more  was exigible.          See United  States v. McGill,  953 F.2d 10,  13 (1st  Cir. 1992);          ___ ______________    ______          United States v.  Nivica, 887  F.2d 1110, 1124  (1st Cir.  1989),          _____________     ______          cert.  denied, 494  U.S. 1005  (1990).   This is  especially true          _____  ______          where,   as  here,  the   defendant's  subjective  mistake-of-law          proposal went well beyond what the law requires in its insistence          upon proof of  evil motive.  See,  e.g., United States v.  David,                                       ___   ____  _____________     _____          940  F.2d 722,  738 (1st  Cir. 1991)  (holding that  the district          court  may   appropriately  refuse   to  give  a   proposed  jury          instruction "which  is  incorrect, misleading,  or incomplete  in          some material respect"), cert. denied, 112 S. Ct. 605, 908, 1298,                                   _____ ______                                          22          2301 (1992).                                B.  Aversa and Mento.                                B.  Aversa and Mento.                                ____________________                    We find the remaining appeals to be cut  from different          cloth.  Because of restrictive rulings made below, neither Aversa          nor  Mento ever had a chance to present a mistake-of-law defense.          Both of them were precluded by the government's successful motion          in limine from offering any evidence as to their ignorance of the          __ ______          antistructuring law.  Additionally,  in Mento's case the district          judge  charged the  jury  that mistake  of  law was  no  defense,          declaring:  "It  is not  necessary that the  United States  prove          that  the defendant  knew that  the structuring  of his  currency          transactions was unlawful."                    Since  neither  of these  defendants  were afforded  an          opportunity to develop the  record, and since both of  them claim          not to have  known that what they did was  illegal, we cannot say          what a fully amplified  record might show regarding  Aversa's and          Mento's   familiarity   with,  or   actual   knowledge   of,  the          antistructuring law.11   Similarly, we  cannot say how  the proof          might  shape up  in respect to  reckless disregard  or deliberate          blindness.  It follows inexorably  that, on this scumbled record,          Aversa's and Mento's convictions cannot stand.          IV.  CONCLUSION          IV.  CONCLUSION                    We  need  go  no  further.    In  the  context  of  the          antistructuring and CTR provisions of Subchapter II, we find that                                        ____________________               11We do  know,  however,  that  in the  plea  agreement  the          government stipulated that it had no evidence of actual knowledge          on Aversa's part.                                          23          a willful action  is one committed in violation  of a known legal          duty or  in consequence  of a  defendant's reckless  disregard of          such a duty.  In Donovan's case, the introduction of evidence was          not unduly restricted and the district court's charge to the jury          was  adequate to  comport with  the proper  standard.   Thus, his          appeal fails.12  Because neither Aversa nor Mento had a chance to          present  evidence on  a  mistake-of-law theory,  and because  the          trial  court's jury  instruction  in Mento's  case was  harmfully          erroneous,  their convictions  must  be vacated  and their  cases          remanded for further  proceedings.  By the terms of Fed. R. Crim.          P. 11(a)(2), Aversa  may, if  he so elects,  withdraw his  guilty          plea in  the court below.   See United States v.  Lyons, 898 F.2d                                      ___ _____________     _____          210, 214 n.5 (1st Cir.), cert. denied, 111 S. Ct. 295 (1990).                                   _____ ______                    In Appeal  No. 91-1574,  the judgment of  conviction is                    In Appeal  No. 91-1574,  the judgment of  conviction is                    _______________________________________________________          affirmed.          affirmed.          ________                    In Appeals  Nos. 91-1363 and 91-1364,  the judgments of                    In Appeals  Nos. 91-1363 and 91-1364,  the judgments of                    _______________________________________________________          conviction  are  vacated  and  the  cases  remanded  for  further          conviction  are  vacated  and  the  cases  remanded  for  further          _________________________________________________________________          proceedings not inconsistent herewith.          proceedings not inconsistent herewith.          _____________________________________                              Concurring Opinion follows                            Dissent follows Concurring Opinion                                          ____________________               12Donovan's  remaining  ground  of appeal  was  convincingly          dispatched  in the prior panel opinion.  Hence, we reinstate that          opinion in redacted form, expressly adopting Part IV thereof.                                          24                       BREYER,  Chief Judge (concurring).  I believe that                                ___________             criminal prosecutions  for "currency law" violations, of the             sort at issue here, very much resemble criminal prosecutions             for  tax law violations.   Compare 26 U.S.C.     6050I, 7203                                        _______             with  31  U.S.C.     5322,  5324.   Both  sets  of  laws are             ____             technical;  and  both  sets  of  laws sometimes  criminalize             conduct that would not strike an ordinary citizen as immoral             or likely unlawful.  Thus, both sets of laws may lead to the             unfair  result  of  criminally prosecuting  individuals  who             subjectively  and  honestly  believe  they  have  not  acted             criminally.   United States v. Cheek, 111 S. Ct. 604 (1991),                           _____________    _____             sets forth  a legal standard  that, by requiring  proof that             the defendant  was subjectively aware of the  duty at issue,             would avoid such  unfair results.  Were I writing on a blank             slate, the similarity of the two sets of criminal laws might             well  lead me  to conclude  that the  same  standards should             apply  in both sets of cases.  Other circuits, however, have             distinguished "currency reporting" cases from Cheek.  See en                                                           _____   ___             banc  opinion,  supra at  p.  20.   Moreover,  Supreme Court                             _____             opinions have  strongly  suggested that  criminal tax  cases             constitute  a  separate enclave  in the  law.   See  en banc                                                             ___             opinion, supra at pp. 18-19.                      _____                                          25                                          25                       In  addition, the court today announces a standard             that  does not threaten  to allow conviction  of a defendant             with an innocent state of mind.  Under the court's standard,             the  government   must  prove  that  the   defendant  either             subjectively  knew  of  his  legal  duty,  or  that  he  was             "reckless"  in respect to the  existence of that  duty.  Cf.                                                                      ___             McLaughlin  v. Richland Shoe Co., 486 U.S. at 135 n.13 (even             __________     _________________             objectively unreasonable failure to determine  correct legal             obligation is not "willful,"  as long as such failure  falls             short  of  recklessness).   One  can  imagine  how a  person             frequently in contact  with these laws, such as  a financial             officer or  drug-fund courier, could  be found to  have been             "reckless"   in  failing  to   learn  relevant  legal  data.             However, it is  difficult to  see how one  could convict  an             ordinary  citizen on  this  basis, i.e.,  in the  absence of                                                ____             actual,  subjective  knowledge  of   the  legal  duty,   for             "recklessness"   involves  the  conscious   disregard  of  a             substantial risk.  See  Model Penal Code   2.02(2)(c)(1985);                                ___             cf.  United  States v.  Murdock,  290 U.S.  389,  395 (1933)             ___  ______________     _______             (conduct is "willful"  in the context of a  criminal statute             if  it is "marked by careless disregard [for] whether or not             one has the right to act").                                          26                                          26                       I  therefore conclude  that the  court's announced             standard  is  sufficiently  close to  the  purely subjective             standard set forth  in Cheek  that it will  avoid using  the                                    _____             criminal law,  in this technical area, to  punish those with             an innocent state of mind, those who did not know they  were             violating the  law and who reasonably  failed to investigate             the issue.  I therefore join the court's opinion.                                   Dissent follows                                            27                                          27                    TORRUELLA,  Circuit Judge  (Dissenting).    Although  I                                _____________          agree with  much of what is stated by the majority, and even more          with Chief Judge Breyer's concurrence, I write separately because          I  believe neither  opinion  goes far  enough.   In  my  view the          prosecution of these  cases is defective on two grounds:   (1) As          clearly reflected  in the legislative history  of these statutes,          appellants are  improper targets of money laundering accusations,          and  (2)  even if  the charges  are  within statutory  scope, the          standard of scienter  in Cheek v.  United States, 498  U.S.   192                                   _____     _____________          (1991), is applicable to them.                      I.  ACTIVITY  TARGETED  BY  THE  BANK                      I.  ACTIVITY  TARGETED  BY  THE  BANK                          _________________________________                          SECRECY  ACT,  AS AMENDED  BY THE                          SECRECY  ACT,  AS AMENDED  BY THE                          _________________________________                          MONEY LAUNDERING CONTROL ACT                          MONEY LAUNDERING CONTROL ACT                          ____________________________                    I  need not repeat the facts as stated by the majority.          I will only emphasize that appellants are  neither the recipients          of  illegal drug  funds or  engaged in laundering  money proceeds          from  criminal ventures,  nor are  they income  tax evaders.   In          fact,  particularly in  the case of appellants Aversa  and Mento,          they did nothing prior to  the alleged "structuring" actions that          even  approximates the commission of a criminal offense.  I focus          on the Bank Secrecy Act and its more recent amendment,  the Money          Laundering Control  Act, to determine whether appellants' actions          are within the purview  of the conduct that Congress  intended to          criminalize by this legislation.                                         -28-                                          28                    The  Bank Secrecy Act, enacted in 1970, was part of the          Bank  Records and  Foreign  Transaction Act.13   The  unequivocal          concern  of this complex legislation  was to prohibit  the use of          foreign banks to  "launder" the proceeds  of illegal activity  or          evade  federal  income taxes.14    It  became apparent,  however,          that  these enactments  had  little impact  on large-scale  money          laundering related to illegal drug transactions, and that illicit          funds  were flowing  in  ever-increasing  amounts into  financial          institutions  in the  United  States.15   As  a result,  Congress          enacted  the Anti-Drug Abuse Act  of 1986,16 Title  I, subtitle H          of which was  the Money  Laundering Control  Act of  1986.   This          subtitle included an anti-structuring provision.17                    One  thing clearly emerges from the legislative history          of this  statute:   Congress  wished to  attack money  laundering          associated  with organized  crime or  related criminal  activity,          particularly the illicit  drug trade.  See S. Rep.  No. 433, 99th                                                 ___          Cong., 2d Sess. (1986)  (accompanying S. 2683).  A  casual review          of  the Senate Report accompanying this Act reveals that the term          "money laundering,"  or its  equivalent,  is used  more than  100                                        ____________________          13  Pub. L. No. 91-508, 84 Stat. 1114 (1970) (codified as amended          in scattered sections of 12 U.S.C., 15 U.S.C. and 31 U.S.C.).          14  S. Rep. No. 433, 99th Cong., 2d Sess. 2-3 (1986).          15   See The  President's Commission on  Organized Crime, Interim               ___          Report  to the  President  and  the  Attorney General,  The  Cash                                                                  _________          Connection:  Organized  Crime, Financial Institutions, and  Money          _________________________________________________________________          Laundering (1984); S. Rep. No. 433 (1986).          __________          16  Pub. L. No. 99-570, 100 Stat. 3207.          17  31 U.S.C.A.   5324 (West Supp. 1992).                                         -29-                                          29          times,  and  that  it  refers  to  organized  crime  and criminal          activity  on no less  than 53 occasions.   Id.   The House Report                                                     ___          displays  a similar preoccupation.   See H.R. Rep.  No. 746, 99th                                               ___          Cong., 2d Sess. (1986) (accompanying H.R. 5176).  The first major          heading   of  this   report  is   "Drug  Trafficking   and  Money          Laundering."   Id.  at  p.  16.   The  report  refers  to  "money                         ___          laundering" approximately 73 times,  and to  organized  crime and          illegal drug trafficking 53 times.                    Given  the  congressional   preoccupation  with   money          laundering  it  is  surprising   that  neither  the  term  "money          laundering," nor  the new crime  created by the  Money Laundering          Control  Act,   "structuring,"  are  defined   by  the   statute.          Nevertheless, the House Report states the following:                      Money    Laundering   Defined.    -   The                      _____________________________                      President's Commission on Organized Crime                      has  defined  money  laundering   as  the                      "process  by  which   one  conceals   the                      existence,  illegal  source,  or  illegal                      application of income, and then disguises                      that   income   to    make   it    appear                      legitimate."  In other  words, laundering                      involves  the hiding  of the  paper trail                      that  connects  income  or  money  with a                      person in order for such person to  evade                             __________________________________                      the payment of taxes,  avoid prosecution,                      _________________________________________                      or obviate any forfeiture of  his illegal                      _________________________________________                      drug income or assets. . . .                      _____________________          Id. at 16 (emphasis supplied).          ___                    I  derive additional  guidance  from the  Senate Report          that discusses what later became 18 U.S.C.   1956(a)(1), which is          entitled Laundering of Monetary Instruments.  See S. Rep. No. 433                   __________________________________   ___          at 9.  The report calls section 1956 "the basic  money laundering                                         -30-                                          30          offense."    Id.     That  section,   which  in  effect   defines                       ___          "laundering," provides:                                         -31-                                          31                      Whoever   knowing   that   the   property                      _________________________________________                      involved   in  a   financial  transaction                      _________________________________________                      represents  the proceeds of  some form of                      _________________________________________                      unlawful  activity, conducts  or attempts                      __________________                      to conduct such  a financial  transaction                      which  in fact  involves the  proceeds of                      specified unlawful activity--(B)  knowing                      that the transaction is designed in whole                      or in part --  (i) to conceal or disguise                      the nature, the location, the source, the                      ownership, or the control of the proceeds                      of specified unlawful  activity; or  (ii)                      to   avoid    a   transaction   reporting                      requirement under State  or Federal law .                      .  . .  [will  be  liable for  conviction                      under this section].          18 U.S.C.   1956(a)(1) (emphasis supplied).                    On  the other  hand, "structuring"  is only  defined by          regulation.      31   C.F.R.     103.53,   entitled   "Structured          Transactions," provides that:                      No  person  shall   for  the  purpose  of                      evading  the  reporting requirement  of                        103.22 with respect to such transaction:                                        . . .                        (c)  Structure (as that term is defined                      in   103.11(n) of this part) or assist in                      structuring, or attempt  to structure  or                      assist  in  structuring, any  transaction                      with  one  or  more   domestic  financial                      institutions.          31 C.F.R.   103.53.                    Regulation  31   C.F.R.     103.11(n)   (1989)  defines          "structure" or "structuring" as:                        (n)    Structure  (structuring).    For                               ________________________                      purposes  of  section  103.53,  a  person                      structures a transaction if  that person,                      acting alone, or in conjunction  with, or                      on  behalf of, other persons, conducts or                      attempts   to   conduct   one   or   more                      transactions in currency, in  any amount,                      at one or more financial institutions, on                                         -32-                                          32                      one or more days,  in any manner, for the                      purpose   of    evading   the   reporting                      requirements under section 103.22 of this                      Part.  "In  any manner" includes,  but is                      not limited to,  the breaking  down of  a                      single sum of currency  exceeding $10,000                      into smaller sums,  including sums at  or                      below  $10,000,  or   the  conduct  of  a                      transaction,   or   series  of   currency                      transactions,  including  transactions at                      or  below $10,000.    The transaction  or                      transactions need not exceed  the $10,000                      reporting   threshold   at   any   single                      financial institution on  any single  day                      in order to constitute structuring within                      the meaning of this definition.          31 C.F.R.   103.11(n) (1989); see also S. Rep. No. 433  at 22, 25                                        ________          ("structuring" is  "breaking up of  what is really  one financial          transaction  into   several  smaller  ones  to   evade  reporting          requirements").                    During  the   hearings  preceding  enactment   of  this          legislation concern  was expressed  that this maze  of interwoven          regulations and  statutes, although aimed  at crippling organized          crime, "could lead to  prosecution of people who were not  in any          way involved in money  laundering."  See  S. Rep. No. 433 at  12;                                               ___          see  also John  K. Villa,  A Critical  View of  Bank  Secrecy Act          _________                  ______________________________________          Enforcement and the Money Laundering Statute, 37 Cath.  U.L. Rev.          ____________________________________________          489  (1988).    The present  appeals  are  living  proof of  that          prophecy.  Appellants  are being prosecuted for violation  of the          money laundering  statutes notwithstanding  that they are  not in          any way involved in such activities.                    The situation presented by  these charges is not unlike          that in  McNally v. United States, 483  U.S. 350 (1987), in which                   _______    _____________          the Supreme Court  reversed a unanimous  litany of circuit  court                                         -33-                                          33          decisions18  condoning the  extension of  the federal  mail fraud          statute19 beyond  the scope of  Congress' intended coverage.   In          charging  appellants  under  the  money laundering  statutes  the          government similarly overlooked that "[i]n considering  the scope          of [a] statute it  is essential to remember Congress'  purpose in          enacting it."  Id. at 365 (Stevens, J., dissenting).                         ___                    In prosecuting appellants under the Bank Secrecy Act as          amended by the  Money Laundering Control Act, the  government has          transgressed  Congress'   purpose  in  the  enactment   of  these          statutes,   which   was   to   detect   and   punish   "financial          transaction[s]  represent[ing]  the  proceeds  of  some  form  of          unlawful activity," 18 U.S.C.   1956(a)(1).  We should  not stand          idly  while  this overreaching  transforms  common citizens  into          criminals.                               II.  THE CHEEK STANDARD                               II.  THE CHEEK STANDARD                                    __________________                    While it could  have been  possible to  leave Cheek  v.                                                                  _____          United States, 498 U.S. 192,  111 S. Ct. 604 (1991), out  of this          _____________          appeal  altogether, the  majority opinion  seeks to  restrict its          present and future use by preemptive  action.  I believe it would          be more appropriate to consider one case at a time.  Furthermore,          lest there be any doubt, I certainly am not  of the view that the          Cheek standard should  apply in blanket fashion "to virtually all          _____          white collar crimes that require a mens rea of willfulness as  an                                             ____ ___                                        ____________________          18  Including some from  this circuit.  See, e.g., United  States                                                  ___  ____  ______________          v. Silvano, 812 F.2d 754 (1st Cir. 1987).             _______          19  18 U.S.C.   1341.                                         -34-                                          34          element  of  the  offense."    Ante  at  18.    In  my view  each                                         ____          legislative  scheme  must  be separately  pondered  to  determine          whether Cheek applies.  But I cannot agree that because Cheek was                  _____                                           _____          an income tax  case that the principle espoused therein regarding          mens rea  is necessarily limited to  such tax cases.   I can find          ____ ___          nothing in  Cheek to  justify such  a  conclusion or  limitation.                      _____          Logic  and  fundamental  fairness dictate  that  some traditional          legal  maxims, up to now  blindly accepted, make  little sense in          the context  of some of today's  complex regulatory environments.          Ultimately  Cheek stands for the proposition that at some point a                      _____          legal fiction  may so depart from reality as to be untenable as a          basis for criminal responsibility.                    In  Cheek, the  Supreme Court  examined the  meaning of                        _____          "willfully" as used in the income tax statutes.  Defendant Cheek,          a commercial  airline pilot, refused  to file income  tax returns          after 1979.   As a  result, Cheek  was indicted and  charged with          willfully violating 26 U.S.C.    7203 & 7201.20                    At  trial,  Cheek presented  as  his  defense that  "he          sincerely    believed   that    the    tax   laws    were   being          unconstitutionally enforced and that his actions during 1980-1986          period were lawful."  Cheek, 498 U.S. at ___,  111 S. Ct. at 607.                                _____          During  deliberations,  the jury  was  divided  on whether  Cheek          honestly  and reasonably believed that he was not required to pay                                        ____________________          20  Section  7201 criminalizes  the "willful[]  attempt[] in  any          manner to  evade or defeat any  tax imposed by this  title or the          payment thereof."  26  U.S.C.   7201.  Section  7203 criminalizes          the willful failure to file a return as required under Title 26.                                         -35-                                          35          income taxes.   However, the district  court instructed the  jury          "that  a good-faith misunderstanding of  the law or  a good faith          belief that  one is  not violating  the law, if  it is  to negate          willfulness,  must be objectively reasonable."   498 U.S. at ___,          111 S. Ct. at 608.  With this instruction in hand, the jury found          Cheek guilty  on all counts.   Cheek appealed on  the ground that          this instruction was erroneous.  The Seventh Circuit affirmed.                    The Supreme  Court, relying  on its prior  criminal tax          precedents  interpreting the  word "willfully,"  reversed Cheek's          conviction.   It  held that  no matter  how unreasonable  a judge          might deem Cheek's beliefs, the jury must have the opportunity to          hear them and make the final determination as to whether he had a          good faith misunderstanding  of the  law or a  good faith  belief          that he was not violating  the law, thus negating the element  of          willfulness.  498 U.S. at ___, 111 S. Ct. at 610.21                    Cheek establishes  that the government must  prove in a                    _____          criminal  tax case  a "willful"  violation, which  requires proof          that a  defendant voluntarily and intentionally  violated a known          legal duty.  498 U.S.  at ___, 111 S. Ct. at 611.   More in point          with the present appeals, however, the Court stressed that                      [t]he   proliferation  of   statutes  and                      regulations   has   sometimes   made   it                      difficult for the average citizen to know                      and comprehend  the extent of  the duties                                        ____________________          21   The Court therefore held that  the district court erred when          it instructed the jury that  Cheek's "asserted beliefs that wages          are not income and that he was not a taxpayer  within the meaning          of the Internal Revenue Code should not be considered by the jury          in determining whether Cheek  has acted willfully."  498  U.S. at          ___, 111 S. Ct. at 613.                                         -36-                                          36                      and  obligations imposed by the tax laws.                      Congress  has  accordingly  softened  the                      impact of the  common-law presumption  by                      making specific intent to violate the law                      an  element  of certain  federal criminal                      tax offenses.          498 U.S. at ___,  111 S. Ct. at 609.   The Court could  well have          been talking about the  arcane money laundering regulatory scheme          presented by these appeals.                    It  is pointed out that the application of Cheek to the                                                               _____          anti-structuring  statute was  rejected by  the Tenth  Circuit in          United States v. Dashney, 937 F.2d 532 (10th Cir.), cert. denied,          _____________    _______                            ____________          60 U.S.L.W.  3343 (1991),  and that  other  courts have  followed          Dashney's  analysis.  See United  States v. Brown,  954 F.2d 1563          _______               ___ ______________    _____          (11th  Cir. 1992); United States v. Rogers, No. 91-5106, slip op.                             _____________    ______          (4th Cir. Apr. 24, 1992).                    In   Dashney,  the  court   concluded  that  the  anti-                         _______          structuring  act did not require,  as an element  of the offense,          proof  of a  specific  intent to  violate  the act  because,  the          provisions of the anti-structuring act are "straightforward" when          compared  to  the  criminal  tax  statutes  at  issue  in  Cheek.                                                                     _____          Dashney, 937 F.2d at  540.  After spending a  considerable amount          _______          of time studying these statutes and regulations, as well as their          legislative history, I must confess to a different view.                    The conclusion that engaging in a currency  transaction          is  more "straightforward" than filing an income tax return is at          best,   unconvincing.    The  legal duty  at  issue  here --  the          illegality of  structuring a transaction  in order  to prevent  a          bank from filing a  currency transaction report -- does  not even                                         -37-                                          37          approximate  the general  knowledge of the  duty of  taxpayers to          file  an income  tax return.22   The  statutes criminalizing  the          conduct of failing to file an income tax  return have been around          for more than 70  years whereas the anti-structuring act  did not          clearly criminalize the conduct of structuring transactions until          1986, when Congress  enacted 31  U.S.C.    5324 and  5522.23   If          nothing  else emerges from a study of this byzantine labyrinth of          legislation  and regulation,  it is  that an  unsuspecting common          citizen can easily  fall prey to  this uncommon area of  the law.          Apparently, with  this in mind the  Treasury Department proposed,          but  failed  to  adopt,  regulations  aimed  at  publicizing  the          criminal  offense underlying    5324.   See  54 Fed.  Reg. 20,398                                                  ___                                        ____________________          22  In Cheek, Justice Blackmun, with whom Justice Marshall joined                 _____          in dissent, stated that:                      [I]t  is incomprehensible  to me  how, in                      this day,  more than 70  years after  the                      institution of our present federal income                      tax  system  .   .  .  any   taxpayer  of                      competent  mentality  can  assert as  his                      defense    to   charges    of   statutory                      willfulness the proposition that the wage                      he receives  for his labor is  not income                      . . . .          498 U.S. at ___, 111 S. Ct. at 615.          23  In  fact, until the enactment of the  Money Laundering Act, a          conflict among the circuits existed as  to whether it was a crime          to structure deposits for the purpose of preventing the bank from          reporting.  Compare United States v. Larson, 796 F.2d 244, 246-47                      _______ _____________    ______          (8th  Cir. 1986); United States  v. Varbel, 780  F.2d 758, 760-63                            _____________     ______          (9th  Cir. 1986); United States v. Denemark, 779 F.2d 1559, 1561-                            _____________    ________          64 (11th Cir.  1986); United  States v. Anzalone,  766 F.2d  676,                                ______________    ________          679-83 (1st Cir.  1985) with  United States v.  Heyman, 794  F.2d                                  ____  _____________     ______          788,  790-93 (2d Cir.), cert. denied, 479 U.S. 989 (1986); United                                  ____________                       ______          States  v. Cook, 745 F.2d  1311, 1314-16 (10th  Cir. 1984), cert.          ______     ____                                             _____          denied,  469 U.S. 1220 (1985); United States v. Tobon-Builes, 706          ______                         _____________    ____________          F.2d 1092, 1096-1101 (11th Cir. 1983).                                         -38-                                          38          (1989).    It is  obvious that  our  Anzalone opinion  had little                                               ________          effect  on bureaucratic thinking.  See Anzalone, 766 F.2d at 681-                                             ___ ________          82.                    I  recognize,  as  has   the  majority,  that  not  all          appellants are in the same legal position on this last issue.  In          my  opinion,  in case  No.  91-1574,  appellant Donovan  received          substantially  the  jury charge  that  he was  entitled  to under          Cheek.  Appellants Aversa and Mento in cases Nos. 91-1363 and 91-          _____          1364 did not.  The problem is, nevertheless, that in my view none          of the appellants should have been charged because, as previously          explained, the government overstretched  its anti-moneylaundering          net.  Consequently, I must dissent.                                         -39-                                          39